Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 15 and 20 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US-9,121,779) in view of Schwarzkopf et al. (US-10,405,070), Oguchi et al. (US-10,850,176) and Cook (US-9,727,921).

In regards to claim 1, Martin teaches a sensor system for a structure, the sensor system comprising a sensor node including a plurality of sensors [fig. 1 elements 20 (structure) and 28 (sensor node), fig. 13 elements 414, 432, 434 and 436 (plurality of sensors), col. 9 L. 58-64, col. 10 L. 1-6, col. 17 L. 57-60, col. 18 L. 40-44]. Furthermore, Martin teaches that the plurality of sensors includes at least one sensor that senses one or more aspects of an environment within or surrounding the sensor node, and a first pressure sensor (impact sensor) in force transmitting contact with an impact receiving surface of a structure envelope of the structure [col. 9 L. 58-64, col. 10 L. 1-6, col. 17 L. 57-60, col. 18 L. 40-44]. Also, Martin teaches that the sensor node is configured to generate, from the plurality of sensors, first sensor data associated with the structure envelope of the structure [col. 9 L. 58-64, col. 10 L. 1-6, col. 17 L. 57-60, col. 18 L. 40-47].
Martin teaches that the sensor node comprises a first pressure/impact sensor and at least one environmental sensor [fig. 13 elements 414 (impact sensor) and  432, 434 and 436 (environmental sensor)]. However, Martin does not teach that the at least one environmental sensor are housed in a single housing.
On the other hand, Schwarzkopf teaches that a sensor node used to monitor a structure can house a plurality of sensors including a pressure sensor and environmental sensors  in a single housing [fig. 2 and 3, col. 12 L. 21-25].   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Schwarzkopf’s teachings of placing the sensors in a single housing in the system taught by Martin because it will permit the sensor node to be more compact and easier to install on the structure.
The combination of Martin and Schwarzkopf does not teach that the sensor node is configured to perform a first set of operations to filter out unwanted data from the first sensor data to form a first filtered dataset including sensor data from the first impact sensor and the at least one sensor. 
On the other hand, Oguchi teaches that a sensor node can filter unwanted data from the sensors inside the node in order to create filtered data that include data from the sensors of the node [col. 6 L. 66-67, col. 7 L. 1-8, col. 8 L. 47-52]. This teaching means that the sensor node is configured to perform a first set of operations to filter out unwanted data from the first sensor data to form a first filtered dataset including sensor data from the sensors of the node which in the case of the combination include data from the first impact sensor and the at least one sensor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Oguchi’s teachings of filtering data of the sensors at the node in the system taught by the combination because it will permit the system to reduce the amount of data transmitted by the sensor node as a result of transmitting only data that is relevant to a condition that is desired to detect.
The combination of Martin, Schwarzkopf and Oguchi teaches that the first filtered data can be transmitted to an external device [see Martin col. 19 L. 31-35, col. 20 L. 28-32, see Oguchi col. 8 L. 47-52]. However, the combination does not teach that the external device is a sensor hub configured to perform a second set of operations.
On the other hand, Cook teaches that a sensor hub in communication with the sensor node, the sensor hub being configured to receive the transmitted dataset from the sensor node which in the case of the combination is the first filtered data set [fig. 2 element 220, col. 5 L. 55-62, col. 6 L. 42-46]. Also, Cook teaches that the sensor hub is configured to perform a second set of operations on the received dataset to identify an event experienced by the structure envelope that caused the sensor node to produce the first sensor data [fig. 5 element 527, 530 and 531, col. 5 L. 59-67, col. 7 L. 1-5, col. 9 L. 57-59].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Cook’s teachings of having a sensor hub to receive the data from the sensor node and to detect events based on the data in the system taught by the combination because it will permit the system to detect a state of the structure more accurately using a device that has more processing power and that receives data from a plurality of nodes.

In regards to claim 2, the combination of Martin, Schwarzkopf, Oguchi and Cook, as applied in claim 1 above, further teaches that the system can comprise a plurality sensor nodes performing the same functions as the sensor node claimed in claim 1, and that the sensor hub uses the received data from the plurality of nodes to determine the event [see Martin fig. 1 element 28, see Cook col. 5 L. 59-66, col. 6 L. 42-46, col. 7 L. 1-5]. This teaching means that the system comprises an additional sensor node in force transmitting contact with the impact receiving surface of the structure envelope, wherein the sensor hub is configured to receive a second filtered dataset from the additional sensor node, wherein the second set of operations includes identifying the event based on the first filtered dataset and the second filtered dataset.

In regards to claim 3, the combination of Martin, Schwarzkopf, Oguchi and Cook, as applied in claim 2 above, further teaches that a plurality of events can be detected such as a roof receiving low, medium or high damage [see Cook col. 9 L. 57-59]. Also, the combination teaches that each event can be detected based rules/thresholds that dictate that certain sensed data corresponds to a certain event [see Cook col. 11 L. 60-67]. These teachings mean that the sensor hub is configured to consult reference data (rules/thresholds) that associates events with reference values for the first and second filtered datasets.

In regards to claim 4, the combination of Martin, Schwarzkopf, Oguchi and Cook, as applied in claim 2 above, further teaches that a plurality of events can be detected such as a roof receiving low, medium or high damage [see Cook col. 9 L. 57-59]. Also, the combination teaches that each event can be detected based rules/thresholds that dictate that certain sensed data corresponds to a certain event [see Cook col. 11 L. 60-67]. These teachings mean that the sensor hub is configured to consulting reference data that associates events with rules that should be satisfied for each identified event.

In regards to claim 5, the combination of Martin, Schwarzkopf, Oguchi and Cook, as applied in claim 2 above, further teaches that the identified event is identified from the reference data when the first and second filtered datasets satisfy at least one of the rules [see Cook col. 9 L. 57-59].  

In regards to claim 6, the combination of Martin, Schwarzkopf, Oguchi and Cook, as applied in claim 2 above, further teaches that the additional sensor node performs the same functions and has the same electronic components as the sensor node claimed in claim 1 [see Martin fig. 1 element 28, fig. 13, see Oguchi col. 6 L. 66-67, col. 7 L. 1-8, col. 8 L. 47-52]. This teaching means that the additional sensor node includes a second impact sensor and at least one sensor that senses one or more aspects of an environment within or surrounding the additional sensor node, and wherein the additional sensor node is configured to produce second sensor data associated with the structure envelope from the second impact sensor and the at least one sensor of the additional sensor node; and to filter out unwanted data in the second sensor data to form the second filtered dataset.  

In regards to claim 7, the combination of Martin, Schwarzkopf, Oguchi and Cook, as applied in claim 1 above, further teaches that one of the sensors that does not consume a lot of power such as the at least one environmental sensor can be used to wake up the other sensors in the node from a low power state so they can perform their functions [see Schwarzkopf col. 11 L. 4-21]. This teaching means that wherein output of one of the plurality of sensors wakes up the sensor node from a low power state to cause the sensor node to initiate the first set of operations.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Schwarzkopf’s teachings of maintaining sensors in a low power state and using the readings of one sensor to wake up the others in the system taught by the combination because it will permit the sensor node to conserve power.
Furthermore, the combination teaches that the first set of operations includes comparing the first sensor data to one or more thresholds; and identifying data in the first sensor data as the unwanted data or as data of the first filtered dataset based on the comparison [see Oguchi col. 7 L. 1-8].  

In regards to claim 9, the combination of Martin, Schwarzkopf, Oguchi and Cook, as shown in the rejection of claims 2, 4 and 5 above, teaches the claimed limitations.

In regards to claim 15, the combination of Martin, Schwarzkopf, Oguchi and Cook, as shown in the rejection of claim 1 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 16, the combination of Martin, Schwarzkopf, Oguchi and Cook, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 17, the combination of Martin, Schwarzkopf, Oguchi and Cook, as shown in the rejection of claim 4 above, teach the claimed limitations.

In regards to claim 20, the combination of Martin, Schwarzkopf, Oguchi and Cook, as shown in the rejection of claim 1 above, teaches claimed limitations.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US-9,121,779) in view of Schwarzkopf et al. (US-10,405,070), Oguchi et al. (US-10,850,176) and Cook (US-9,727,921) as applied to claim(s) 1 above, and further in view Maroney et al. (US-8,106,769).

In regards to claim 8, the combination of Martin, Schwarzkopf, Oguchi and Cook, as applied in claim 1 above, further teaches that the housing comprises a flat surface [see Martin fig. 13]. However, the combination does not teach that the flat surface mounts to an underside of the structure envelope.
On the other hand, Maroney teaches that the flat surface of the housing can be mounted to an underside of the structure envelope [fig. 3 elements 307]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Maroney’s teachings of mounting the housing on an underside of the structure envelope in the system taught by the combination because that location permits to accurately sense the state of the structure while keeping the housing is a safe place.
The combination Martin, Schwarzkopf, Oguchi, Cook and Maroney teaches that data is filtered using thresholds that permit to detect a desired condition [see Oguchi col. 7 L. 1-8]. This teaching means that the unwanted data corresponds to data that is not relevant to identifying an event, and wherein the first filtered dataset corresponds to data that is relevant to identifying an event.  

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US-9,121,779) in view of Schwarzkopf et al. (US-10,405,070), Oguchi et al. (US-10,850,176) and Cook (US-9,727,921) as applied to claim(s) 1 above, and further in view Schiff et al. (US-11,353,623) and Munigala et al. (US-2019/0162572).

In regards to claim 10, the combination of Martin, Schwarzkopf, Oguchi and Cook, as applied in claim 1 above, further teaches that the system comprises a remote system, wherein the sensor hub is configured to send the identified event and associated data to the remote system, wherein the remote system is configured to perform further processing on the identified event and the associated data [see Cook fig. 2 element 215, fig. 5 element 532-537, fig. 6 step 652, fig. 7, col. 9 L. 65-67, col. 10 L. 1-3, L. 14-20 and L. 51-62]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Cook’s teachings of transmitting event data and associated data from the sensor hub to a remote system in the system taught by the combination because the system will have the ability to permit users to have remote access to the data and to analyze the data in various ways.
The combination does not teach that the associated data includes a timestamp of when the identified event occurred.
On the other hand, Schiff teaches that associated data sent to a remote system can include a timestamp of when the identified event occurred [col. 8 L. 38-49].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Cook’s teachings of including a timestamp of when the identified event occurred in the system taught by the combination because it will permit to keep temporal integrity of the data for analysis.
The combination of Martin, Schwarzkopf, Oguchi, Cook and Schiff does not teach that the further processing includes determining a time window that encompasses the timestamp, a length of the time window being based on a type of the identified event; accessing other data collected during the time window by sensor nodes of one or more other structures in an area of interest that includes the structure; and confirming or disconfirming the occurrence of the identified event based on the other data.  
On the other hand, Munigala teaches the concept of confirming that an event has occurred by comparing data of a structure obtained during a period of time with data of other structures located in the same area and obtained during the same period of time [par. 0034 L. 13-27, par. 0035 L. 1-9, par. 0036 L. 1-6]. This teaching means that processing of the data includes determining a time window that encompasses the timestamp, a length of the time window being based on a type of the identified event; accessing other data collected during the time window by sensor nodes of one or more other structures in an area of interest that includes the structure; and confirming or disconfirming the occurrence of the identified event based on the other data.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Munigala’s teachings of comparing the sensor data with data obtained from other structures in the area in the system taught by the combination because it will permit the remote server to make sure that an event detected by a sensor node of a structure is real and not a false positive.

In regards to claim 18, the combination of Martin, Schwarzkopf, Oguchi, Cook, Schiff and Munigala, as shown in the rejection of claim 10 above, teaches the claimed limitations.

Claim(s) 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US-9,121,779) in view of Schwarzkopf et al. (US-10,405,070), Oguchi et al. (US-10,850,176), Cook (US-9,727,921), Schiff et al. (US-11,353,623) and Munigala et al. (US-2019/0162572) as applied to claim(s) 10 and 18 above, and further in view of Splittstoesser (US-2018/0336418).

In regards to claim 11, the combination of Martin, Schwarzkopf, Oguchi, Cook, Schiff and Munigala, as applied in claim 10 above, does not teach the further processing includes determining a condition of the structure based on the identified event and the associated data; and generating a notification to notify an interested entity of the condition of the structure.  
On the other hand, Splittstoesser teaches that event data and associated data can be used to determined a condition of the structure and that a notification can be generated to notify an interested entity of the condition of the structure [par. 0031 L. 1-15, par. 0032 L. 1-12, par. 0033 L. 1-2 and L. 6-12, par. 0056, par. 0057 L. 1-11].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Splittstoesser’s teachings of using the received event data and associated data to determine a condition and notify a user of the condition in the system taught by the combination because it will permit an owner of the structure to know the condition of the structure and what to do if damage of the structure requires further action.

 In regards to claim 12, the combination of Martin, Schwarzkopf, Oguchi, Cook, Schiff, Munigala and Splittstoesser, as applied in claim 11 above, further teaches that the notification comprises a recommendation have an inspector conduct a manual inspection of the structure [see Splittstoesser par. 0056 L. 9-12, par. 0057 L. 1-3].  

  In regards to claim 19, the combination of Martin, Schwarzkopf, Oguchi, Cook, Schiff, Munigala and Splittstoesser, as shown in the rejection of claim 11 above, teaches the claimed limitations.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US-9,121,779) in view of Schwarzkopf et al. (US-10,405,070), Oguchi et al. (US-10,850,176), Cook (US-9,727,921), Schiff et al. (US-11,353,623)1 Munigala et al. (US-2019/0162572) and Splittstoesser (US-2018/0336418) as applied to claim(s) 12 above, and further in view of Moren et al. (US-11,126,966).

In regards to claim 13, the combination of Martin, Schwarzkopf, Oguchi, Cook, Schiff, Munigala and Splittstoesser, as applied in claim 12 above, further teaches that a notification is sent to an owner that an inspection is recommended [see Splittstoesser par. 0056 L. 9-12, par. 0057 L. 1-3]. The combination also teaches that the owner can use a user interface to respond to the recommendation [see Splittstoesser par. 0057 L. 6-11 and L. 20-25]. However, the combination does not teach that when inspection is recommended, that the system accesses, in response to generating the notification, a calendar of the inspector; and place an entry in the calendar for the inspector to conduct the manual inspection.
On the other hand, Moren teaches that when an owner receives a notification that an inspection is needed, the owner can use the user interface to schedule the inspection with an inspector [fig. 5, col. 8 L. 15-17 and L. 49-53].  This teaching means that the system accesses, in response to generating the notification, a calendar of the inspector; and place an entry in the calendar for the inspector to conduct the manual inspection.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Moren’s teachings of letting a user to schedule the inspection in the system taught by the combination because it will permit the owner of the structure to schedule the recommended inspection at a desired time.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US-9,121,779) in view of Schwarzkopf et al. (US-10,405,070), Oguchi et al. (US-10,850,176) and Cook (US-9,727,921) as applied to claim(s) 1 above, and further in view Miyashita et al. (JP-08159862A)

In regards to claim 14, the combination of Martin, Schwarzkopf, Oguchi and Cook, as applied in claim 1 above, further teaches that the impact sensor in the sensor node can be calibrated after installation [see Martin col. 20 L. 41-47]. However, the combination does not teach that the node comprises a sensor calibrator.
On the other hand, Miyashita teaches that an impact sensor can comprise a vibration generator (sensor calibrator) that outputs vibrations detectable by the first impact sensor to calibrate the sensor [see abstract].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Miyashita’s teachings of having a vibration generator at the sensor node in the system taught by the combination because it will permit the system to calibrate the impact sensor without the need to remove the sensor node or without the need hit the sensor node with external component’s. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685